

Exhibit 10.55


Name:
Number of Stock Units:
Date of Grant: June 1, 2015


SUNGARD AND SUNGARD CAPITAL CORP. II


MANAGEMENT TIME-BASED RESTRICTED STOCK UNIT AGREEMENT




THIS AWARD AND ANY SECURITIES ISSUED UPON THE PAYMENT OF THIS RESTRICTED STOCK
UNIT AWARD ARE SUBJECT TO RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS
OF SALE AND OTHER PROVISIONS AS SET FORTH IN THE SECOND AMENDED AND RESTATED
STOCKHOLDERS AGREEMENT AMONG SUNGARD, SUNGARD CAPITAL CORP. II, SUNGARD HOLDING
CORP., SUNGARD HOLDCO LLC, SUNGARD DATA SYSTEMS INC. AND CERTAIN STOCKHOLDERS OF
SUNGARD AND SUNGARD CAPITAL CORP. II, DATED AS OF MARCH 31, 2014 (AS IN EFFECT
FROM TIME TO TIME, THE “STOCKHOLDERS AGREEMENT”).
SUNGARD AND SUNGARD CAPITAL CORP. II STRONGLY ENCOURAGE YOU TO SEEK THE ADVICE
OF YOUR OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR AWARD AND ITS TAX
CONSEQUENCES.
This agreement (the “Agreement”) evidences Restricted Stock Units granted by
SunGard, a Delaware corporation (the “Company”), and SunGard Capital Corp. II, a
Delaware corporation (“Lowerco” and together with the Company, the “Companies”),
to the undersigned (the “Grantee”), pursuant to, and subject to the terms of,
the SunGard 2005 Management Incentive Plan (as amended from time to time, the
“Plan”) which is incorporated herein by reference and of which the Grantee
hereby acknowledges receipt.
1.Grant of Restricted Stock Units. The Company and Lowerco (as applicable) grant
to the Grantee, as of the above Date of Grant, Restricted Stock Units for the
number of Stock Units stated above (the “Stock Units”), on the terms provided
herein and in the Plan. The Stock Units represent a conditional right to receive
Units (as defined below) consisting of Class A Common shares, Class L Common
shares and Lowerco Preferred shares (the “Shares”). The Stock Units evidenced by
this Agreement are granted to the Grantee in an Employment capacity as an
Employee.
2.    Stock Unit Account. The Company shall establish and maintain a Stock Unit
account (the “Account”) as a bookkeeping account on its records for the Grantee
and shall record in the Account the number of Stock Units awarded to the
Grantee. No Shares shall be issued to the Grantee at the time the Award is made,
and the Grantee shall not be, nor have any of the rights or privileges of, a
shareholder of the Companies with respect to any Stock Units recorded


Global Time RSU 06012015
DB1/ 83499964.2

--------------------------------------------------------------------------------




in the Account or amounts credited to the Account pursuant to Section 8. The
Grantee shall not have any interest in any fund or specific assets of the
Companies by reason of this Award or the Account established for the Grantee.
3.    Meaning of Certain Terms. Except as otherwise defined herein, all
capitalized terms used in this Agreement shall have the same meaning as in the
Plan. The terms “Change of Control,” “Disability,” “Fair Market Value” and
“Initial Public Offering” shall have the same meaning as set forth in the
Stockholders Agreement and without regard to any subsequent amendment thereof.
The following terms shall have the following meanings:
(a)
“Adjustment Event” means (i) a cash distribution with respect to Shares paid to
all or substantially all holders of Shares, other than cash dividends in respect
of Shares declared by the Board as part of a regular dividend payment practice
or stated cash dividend policy of the Company following an Initial Public
Offering, or (ii) a substantially pro rata redemption or substantially pro rata
repurchase (in each case, as applicable, by the Company, Lowerco or any of their
subsidiaries) of all or part of any class of Shares;

(b)
“CEO” means the Chief Executive Officer of the Company.

(c)
“Date of Termination” means the date that the Grantee’s Employment with Employer
terminates on account of the Grantee’s death, the Grantee’s Disability,
termination by Employer for Cause or without Cause, or by the Grantee, as the
case may be;

(d)
“Employer” means the Company or, as the case may be, its Affiliate with whom the
Grantee has entered into an Employment relationship;

(e)
“Employment” means “Employment” as defined in the Plan, as modified by Section
4(e) herein.

(f)
“Restrictive Covenant” means any of the restrictive covenants set forth in
Exhibit B, which is incorporated herein by reference;

(g)
“Tax” or “Taxes” means any income tax, social insurance, payroll tax,
contributions, payment on account obligations or other payments;

(h)
“Unit” means an undivided interest in 1.3 Class A shares, 0.1444444444444440
Class L shares and 0.03807289560132060 Lowerco Preferred shares, determined at
the Date of Grant, as it may be adjusted as provided herein; and

As used herein with respect to the Stock Units, the term “vest” means that the
restrictions on the right to receive payment pursuant to the Stock Units lapse
in whole or in specified part.
4.    Vesting of Stock Units. The Stock Units shall be subject to forfeiture
until the Stock Units vest. The Stock Units shall vest, in accordance with
Exhibit A, based on the Grantee’s continued Employment; provided, however, that:


2



--------------------------------------------------------------------------------




(a)
If the Grantee’s Employment is terminated by Employer other than for Cause upon
or within 12 months following a Change of Control, the Stock Units shall become
fully vested;

(b)
If the Grantee’s Employment terminates as a result of (i) termination of the
Grantee by Employer without Cause, other than as provided in subsection (a)
above, (ii) resignation by the Grantee or (iii) the Grantee’s Disability, then
the Stock Units shall immediately stop vesting, and any unvested Stock Units
shall be forfeited as of the Date of Termination;

(c)
If the Grantee’s Employment terminates as a result of termination by Employer
for Cause, then all unpaid Stock Units (vested and unvested) will be immediately
forfeited by the Grantee and terminate as of the Date of Termination; and

(d)
If the Grantee’s Employment terminates as a result of death, and (i) if the Date
of Termination occurs before the first anniversary of the Date of Grant, 66.67%
of the Stock Units shall become vested, and any remaining unvested Stock Units
shall be forfeited as of the Date of Termination, or (ii) if the Date of
Termination occurs on or after the first anniversary but before the third
anniversary of the Date of Grant, all remaining unvested Stock Units shall
become fully vested.

5.    Payment of Stock Units. The Grantee’s vested Stock Units shall be paid in
Shares upon vesting. Subject to Sections 15 and 20, when the vested Stock Units
become payable, the Companies will issue to the Grantee Shares representing the
Units underlying the vested Stock Units, subject to satisfaction of the
Grantee’s Tax withholding obligations as described below, within 30 days after
the vesting date.
6.    Certain Calls and Puts. The Stock Units granted hereunder and the related
Shares are subject to the call and put rights contained in Section 6 of the
Stockholders Agreement, while the Stockholders Agreement remains in effect,
except that such put rights shall be granted only if and to the extent permitted
by the Code (including Section 409A thereof, if applicable).
7.    Share Restrictions, etc. Except as expressly provided herein, the
Grantee’s rights hereunder and with respect to Shares received upon payment in
accordance with Section 5 herein are subject to the restrictions and other
provisions contained in the Stockholders Agreement, while the Stockholders
Agreement remains in effect.
8.    Distributions, Redemptions, etc.
(a)
Upon the occurrence of an Adjustment Event, there shall be credited to the
Account an amount equal to the product of (i) the per-Share amount paid with
respect to Shares underlying the Stock Units in connection with the Adjustment
Event, multiplied by (ii) the number of Shares of the class of stock affected by
the Adjustment Event that are included in each Unit immediately prior to the
Adjustment Event, multiplied by (iii) the number of Units underlying the
Grantee’s Stock Units pursuant to this Award.



3



--------------------------------------------------------------------------------




(b)
If any other cash dividend or distribution is paid with respect to Shares
underlying the Stock Units, there shall be credited to the Account an amount
equal to the product of (i) the per-Share amount paid with respect to Shares
underlying the Stock Units, multiplied by (ii) the number of Shares of the
applicable class of stock that are included in each Unit, multiplied by (iii)
the number of Units underlying the Grantee’s Stock Units pursuant to this Award.

(c)
The amount credited to the Account pursuant to this Section 8 with respect to
Stock Units is referred to as the “Bonus Value.” The Bonus Value shall vest on
the same terms as the Stock Units to which it relates, as set forth in this
Agreement, and the vested Bonus Value shall be paid to the Grantee, in cash,
Shares or such other securities or assets as the Compensation Committee or Board
shall determine, at the same time as the vested Stock Units are paid pursuant to
Section 5 herein, consistent with Section 409A of the Code, if applicable.

(d)
In the case of a redemption or repurchase of Shares, the number of Shares of the
class of stock redeemed or repurchased that are subject to outstanding Stock
Units will be automatically reduced by an amount proportionate to the percentage
reduction in outstanding Shares of the affected class resulting from the
redemption or repurchase. The Grantee shall be entitled to receive any
information reasonably requested regarding the composition of a Unit, as
adjusted in accordance with this Section 8.

9.    Forfeiture. Upon delivery of Shares or the payment of cash pursuant to the
Stock Units, the Grantee shall certify on a form acceptable to the Committee
that the Grantee is, and at all times during and after Employment has been, in
compliance with the Restrictive Covenants and all other agreements between the
Grantee and the Company or any of its Affiliates. If the Company determines that
the Grantee is not, or at any time during or after Employment has not been, in
compliance with one or more of the Restrictive Covenants or with the provisions
of any agreement between the Grantee and the Company or any of its Affiliates,
and such non-compliance has not been authorized in advance in a specific written
waiver from the Company or the applicable party, the Committee may cancel any
unpaid Stock Units (vested and unvested). The Company shall also have the
following (and only the following) additional remedies:
(a)
If, during Employment or during the six months after any delivery of Shares or
payment of cash pursuant to the Stock Units, the Grantee fails to comply in any
material respect with the terms of the Restrictive Covenants or of any other
agreement with the Company or any of its Affiliates or the Grantee breaches any
duty to the Company or any of its Affiliates, such delivery of Shares and
payment of cash may be rescinded at the Company’s option. The Company shall
notify the Grantee in writing of any such rescission within one year after such
delivery of Shares or payment of cash. Within ten days after receiving such a
notice from the Company, the Grantee shall remit or deliver to the Company (i)
the number of Shares received in connection with the rescinded delivery (except
as provided in clause (ii) below); (ii) to the extent that any such Shares have
been sold or exchanged, any consideration received upon the sale or exchange of
such Shares



4



--------------------------------------------------------------------------------




(or to the extent that such consideration was not received in the form of cash,
the cash equivalent thereof valued at the time of the sale or exchange), and
(iii) any cash paid in connection with the Stock Units.
(b)
The Company shall have the right to offset, against any Shares and any cash
amounts due to the Grantee under or by reason of the Grantee’s holding the Stock
Units, any amounts to which the Company is entitled as a result of the Grantee’s
violation of the terms of the Restrictive Covenants or of any other agreement
with the Company or any of its Affiliates or the Grantee’s breach of any duty to
the Company or any of its Affiliates; provided, however, that no offset shall
accelerate or defer the distribution date of amounts payable under this
Agreement in violation of Section 409A of the Code, if applicable, and any
offset in violation of Section 409A shall be null and void. Accordingly, the
Grantee acknowledges that (i) the Company may withhold delivery of Shares and
payment of cash, (ii) the Company may place the proceeds of any sale or other
disposition of Shares in an escrow account of the Company’s choosing pending
resolution of any dispute with the Company, and (iii) the Company has no
liability for any attendant market risk caused by any such withholding, or
escrow, subject, however, to compliance with the requirements of Section 409A of
the Code, if applicable.

The Grantee acknowledges and agrees that the calculation of damages from a
breach of any of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or of any duty to the Company or any of its
Affiliates would be difficult to calculate accurately and that the right to
offset or other remedy provided for herein is reasonable and not a penalty. The
Grantee further agrees not to challenge the reasonableness of such provisions
even where the Company rescinds, delays, withholds or escrows Shares or proceeds
or uses those Shares or proceeds as a setoff.
10.    Legends, etc. Shares issued upon the lapse of any restrictions on the
Stock Units shall bear such legends as may be required or provided for under the
terms of the Stockholders Agreement.
11.    Transfer of Stock Units. The Stock Units may only be transferred by the
laws of descent and distribution, or to a legal representative in the event of
the Grantee’s incapacity and in accordance with the terms of the Stockholders
Agreement.
12.    Withholding. The payment of the Shares and other amounts in accordance
with this Agreement will give rise to compensation income which may be subject
to Tax withholding. The Grantee expressly acknowledges and agrees that the
Grantee’s rights hereunder, including the right to be issued Shares in
accordance with Section 5 herein and paid cash, Shares or other property in
accordance with Section 8 hereof, are subject to the Grantee promptly paying to
the Companies all Taxes required to be withheld. The Administrator may require
that the Grantee pay any Tax withholding or other amounts required to be paid by
the Companies or any Affiliate with respect to the grant or vesting of the Stock
Units or the payment of the Shares or other amounts under this Agreement at such
time as the Administrator determines. The Grantee authorizes the Companies and
their Affiliates to withhold all required tax withholding amounts


5



--------------------------------------------------------------------------------




from any amounts payable under this Agreement or otherwise owed to the Grantee.
Unless the Administrator determines otherwise, any tax withholding obligation
with respect to the payment of Shares shall be satisfied by having Shares
withheld up to an amount that does not exceed the minimum applicable withholding
Tax.
13.    Grant Subject to Plan Provisions. This Award is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan. The Award and payment
of the Stock Units are subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the
Administrator in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) the registration, qualification or
listing of the shares issued under the Plan, (b) changes in capitalization and
(c) other requirements of applicable law. The Administrator shall have the
authority to interpret and construe the Stock Units pursuant to the terms of the
Plan, and its decisions shall be conclusive as to any questions arising
hereunder.
14.    Effect on Employment. Neither the grant of the Stock Units, nor the
issuance of Shares or other payments in accordance with this Agreement, shall
give the Grantee any right to be retained in the employ of the Company, Lowerco
or any of their Affiliates, affect the right of the Company, Lowerco or any of
their Affiliates to discharge or discipline the Grantee at any time, or affect
any right of the Grantee to terminate his or her Employment at any time, subject
to applicable local law and the terms of any employment agreement.
15.    Section 409A. It is intended that the Stock Units awarded hereunder shall
be exempt from the requirements of Section 409A of the Code, and this Agreement
shall be interpreted on a basis consistent with such intent. To the extent
amounts hereunder are subject to Section 409A of the Code, (i) amounts shall
only be paid on an event and in a manner permitted by Section 409A of the Code,
(ii) each payment under this Agreement shall be considered a separate payment,
(iii) amounts payable under this Agreement upon separation from service shall
only be paid upon the Grantee’s “separation from service” within the meaning of
Section 409A, and (iv) if the Grantee is a “specified employee” within the
meaning of Section 409A at the time of the Grantee’s separation from service and
payment of any amount under this Agreement is required to be delayed for a
period of six months after the separation from service, payment of such amount
will be delayed as required under Section 409A. As provided under Section 409A,
if calculation of the amount of a payment is not administratively practicable
due to events beyond the control of the Grantee, the payment will be treated as
made upon the date specified hereunder if the payment is made during the first
calendar year in which calculation of the amount of the payment is
administratively practicable. This Agreement may be amended without the consent
of the Grantee in any respect deemed by the Committee to be necessary in order
to preserve exemption from, or compliance with, Section 409A of the Code.
16.    Nature of Grant; No Entitlement; No Claim for Compensation. The Grantee,
in accepting the Stock Units, represents and acknowledges the following:
(a)
The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time.



6



--------------------------------------------------------------------------------




(b)
The grant of the Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future grants of awards, or benefits in
lieu of awards, even if awards have been granted repeatedly in the past.

(c)
All decisions with respect to future awards, if any, will be at the sole
discretion of the Administrator.

(d)
The Stock Units and any Shares acquired under the Plan are extraordinary items
that are outside the scope of the Grantee’s employment contract (if any) and are
not part of the Grantee's normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments.

(e)
The Stock Units and the Shares subject to the Stock Units are not intended to
replace any pension rights or compensation.

(f)
The Grantee has not been induced to participate in the Plan by any expectation
of employment or continued employment with the Company or any of its
subsidiaries.

(g)
In the event that the Grantee's employer is not the Company, the grant of the
Stock Units will not be interpreted to form an employment contract or
relationship with the Company and, furthermore, the grant of the Stock Units
will not be interpreted to form an employment contract with the Grantee's
Employer or any Affiliate.

(h)
The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If the Grantee vests in the Stock Units and receives Shares, the
value of the acquired Shares may increase or decrease. The Grantee understands
that the Companies are not responsible for any foreign exchange fluctuation
between the United States Dollar and the Grantee's local currency that may
affect the value of the Stock Units or the Shares.

(i)
In consideration of the grant of the Stock Units, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Stock Units or
diminution in value of the Stock Units or any of the Shares issuable under the
Stock Units from termination of the Grantee’s employment by the Company or his
or her Employer, as applicable (and for any reason whatsoever and whether or not
in breach of contract or local labor laws) or notice to terminate employment
having been given by the Grantee or the Grantee's Employer, and the Grantee
irrevocably releases his or her Employer, the Company and its Affiliates, as
applicable, from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing this Agreement, the Grantee shall be deemed to have
irrevocably waived the Grantee’s entitlement to pursue such claim.

17.    Data Privacy.


7



--------------------------------------------------------------------------------




(a)
The Grantee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Grantee's personal data as
described in this Agreement by and among, as applicable, the Grantee's Employer,
the Company and its Affiliates for the exclusive purpose of implementing,
administering and managing the Grantee's participation in the Plan.

(b)
The Grantee understands that the Grantee's Employer, the Company and its
Affiliates, as applicable, hold certain personal information about the Grantee
regarding the Grantee's employment, the nature and amount of the Grantee's
compensation and the fact and conditions of the Grantee's participation in the
Plan, including, but not limited to, the Grantee's name, home address, telephone
number and e-mail address, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company and its Affiliates, details of all options,
awards or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Grantee's favor, for the purpose of
implementing, administering and managing the Plan (the “Data”).

(c)
The Grantee understands that the Data may be transferred to the Company, an
Affiliate and any third parties assisting in the implementation, administration
and management of the Plan, including without limitation a stock plan
administrator for on-line administration of the Plan, that these recipients may
be located in the Grantee's country, or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the Grantee's
country. The Grantee understands that the Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Grantee's local human resources representative. The Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Grantee's participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party. The Grantee
understands that the Data will be held only as long as is necessary to
implement, administer and manage the Grantee's participation in the Plan. The
Grantee understands that Grantee may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Grantee's local human
resources representative. The Grantee understands, however, that refusing or
withdrawing the Grantee's consent may affect the Grantee's ability to
participate in the Plan. For more information on the consequences of refusal to
consent or withdrawal of consent, the Grantee understands that the Grantee may
contact the Grantee's local human resources representative.

18.    Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in


8



--------------------------------------------------------------------------------




accordance with the domestic substantive laws of the State of Delaware without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.
19.    Severability. If any provision of this Agreement, or part thereof, is
held to be unenforceable, then it shall be reformed so as to be enforceable
consistent with the parties’ intent. Only if such unenforceable provision (or
part thereof) cannot be reformed, shall such provision (or part thereof) be
severed from this Agreement and such unenforceability will not affect any other
provision (or part thereof) of this Agreement.
20.    Compliance with Laws, Regulations and Policies. The issuance of Shares
pursuant to the vested Stock Units shall be subject to compliance by the
Companies and the Grantee with all applicable requirements of law relating
thereto (including, without limitation, foreign securities and exchange control
requirements). The inability of the Companies to lawfully issue Shares or the
inability of the Companies and/or the Grantee to obtain approval from any
regulatory body having authority deemed by the Companies to be necessary to the
lawful issuance of any Shares hereby shall relieve the Companies of any
liability with respect to the non-issuance of the Shares. The Stock Units, and
all Shares and other amounts payable pursuant to the Stock Units, are subject to
the terms of any applicable clawback and other policies adopted by the Board.
21.    Amendment. In addition to the authority to make adjustments pursuant to
Section 7(b) of the Plan, the Administrator may modify the terms of the Award as
the Administrator deems appropriate, in good faith, to take account of a change
in circumstances occasioned by a stock dividend or other similar distribution
(whether in the form of stock, other securities or other property), stock split
or combination of shares (including a reverse stock split), recapitalization,
conversion, reorganization, consolidation, split-up, spin-off, combination,
merger, exchange of stock, redemption or repurchase of all or part of the shares
of any class of stock or any change in the capital structure of the Company or
an Affiliate or other transaction or event.
22.    Additional Terms and Conditions for Residents of Certain Countries. The
following are additional terms and conditions that govern an Award granted to a
Grantee resident in one of the countries listed below. In addition, if a Grantee
relocates to one of the countries included below, the special terms and
conditions for such country will apply to the Grantee to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan.
(a)
For Residents of Australia:

(i)
Section 8 (Distributions, Redemptions, etc.) shall not apply to residents of
Australia.

(ii)
This Agreement has been prepared for the purpose of providing general
information, without taking account of the Grantee’s objectives, financial
situation or needs. The Grantee should, before making any decisions,



9



--------------------------------------------------------------------------------




consider the appropriateness of the information in this Agreement, and seek
professional advice, having regard to the Grantee's objectives, financial
situation and needs.
(iii)
The Companies are not licensed to provide financial product advice in Australia
in relation to the Stock Units and recommend that the Grantee read the Plan and
this Agreement in full before making a decision to accept an offer of Stock
Units. There is no cooling-off regime in Australia that applies in respect of
the offer of Stock Units.

(iv)
If the Grantee acquires Shares under the Plan and offers such shares for sale to
a person or entity resident in Australia, the offer may be subject to disclosure
requirements under Australian law.  The Grantee should obtain legal advice on
disclosure obligations prior to making any such offers.

(b)
For Residents of Canada:

(i)
Notwithstanding Section 12, the Grantee may elect (in accordance with the
procedures established by the Company) to pay any withholding Tax in cash. If
the Grantee does not make a timely election, then unless the Administrator
determines otherwise, the Grantee will be deemed to have elected to pay the
withholding Tax by having the Company withhold Shares as provided in Section 12.

(ii)
Additional Terms for Residents of Quebec: The following additional provisions
apply for residents of Quebec:

A.
Data Privacy: The Grantee hereby authorizes the Companies' representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Grantee further authorizes the Companies and the Administrator which
administers the Plan, to disclose and discuss the Plan with their advisors. The
Grantee further authorizes the Companies to record such information and to keep
such information in the Grantee’s employee file.

B.
Language Consent: The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées,


10



--------------------------------------------------------------------------------




directement ou indirectement, relativement à la présente convention.
(c)
For Residents of China: The issuance of Shares pursuant to the vested Stock
Units shall be subject to compliance by the Companies and the Grantee with all
applicable requirements of the laws and rules of the People’s Republic of China
including, without limitation, the State Administration of Foreign Exchange
(“SAFE”). Such laws and rules may require that the Shares be held in a
Company-designated brokerage account following issuance, that any acquired
Shares be sold upon issuance or within a designated period of time following
termination of employment and/or that sales proceeds from the sale of the Shares
be remitted to the People’s Republic of China and distributed to the Grantee in
accordance with applicable requirements.

(d)
For Residents of Hong Kong: The Stock Units and the Shares to be issued upon
vesting of the Stock Units do not constitute a public offer of securities and
are available only for employees of the Company or a subsidiary.

WARNING: The contents of the Agreement and the Plan have not been reviewed by
any regulatory authority in Hong Kong. The Grantee is advised to exercise
caution in relation to the Stock Units. If the Grantee is in any doubt as to the
contents of the Agreement or the Plan, the Grantee should obtain independent
professional advice.
(e)
For Residents of Singapore: The Stock Units have been granted pursuant to the
“Qualifying Person” exemption” under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. The Grantee
should note that the Stock Units are subject to section 257 of the SFA and
Grantee will not be able to make (i) any subsequent sale of the Shares in
Singapore or (ii) any offer of such subsequent sale of the Shares subject to the
Stock Units in Singapore, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA (Chapter 289, 2006 Ed.).

(f)
For Residents of Switzerland: The grant of the Stock Units under the Plan is
considered a private offering in Switzerland and is, therefore, not subject to
registration in Switzerland.



[Signature Page Follows]


11



--------------------------------------------------------------------------------




By acceptance of the Stock Units, the undersigned agrees hereby to become a
party to, and be bound by the terms of, the Stockholders Agreement as a
“Manager” as defined therein.
Executed as of the Date of Grant.
U.K. Grantees: Signed as a deed as of the Date of Grant.


SunGard and
SUNGARD

SunGard Capital Corp. II
SUNGARD CAPITAL CORP. II

                            june2015timebas1.gif [june2015timebas1.gif]    
By: ______________________________




Grantee


I ACKNOWLEDGE THAT I HAVE RECEIVED A COPY OF THIS AGREEMENT AND CERTAIN RELATED
INFORMATION, AND THAT I HAVE READ AND UNDERSTOOD THESE DOCUMENTS, INCLUDING THE
RESTRICTIVE COVENANTS SET FORTH IN EXHIBIT B TO THIS AGREEMENT. I ACCEPT AND
AGREE TO ALL OF THE PROVISIONS OF THIS AGREEMENT. I AGREE THAT ALL DECISIONS AND
DETERMINATIONS OF THE ADMINISTRATOR SHALL BE FINAL AND BINDING ON ME AND ON ANY
OTHER PERSON HAVING OR CLAIMING A RIGHT UNDER THIS AGREEMENT.






__________________________________




Witness requirement for UK Grantees only:
Signed as deed by Grantee in the presence of:




Witness Signature:    __________________________________


__________________________________
Print Name




12



--------------------------------------------------------------------------------





Exhibit A
Vesting Schedule
Subject to continued Employment, one-third of the Stock Units shall vest on each
of the first three anniversaries of the Date of Grant.






Global Time RSU 06012015
DB1/ 83499964.2

--------------------------------------------------------------------------------





Exhibit B
Restrictive Covenants


1.    The “Restricted Period” means the period during the Grantee’s Employment
and continuing until the date that is six months following the final delivery
date of Shares under this Agreement. The “Post-Termination Restricted Period” is
that portion of the Restricted Period beginning on the Grantee’s Date of
Termination and ending on the six month anniversary of the date of final
delivery date of Shares under this Agreement. The “final delivery date” is the
last date on which the Shares are distributed under this Agreement.
2.    Except as noted in subsection 2(c),
a.    The Grantee will not render services during the Restricted Period for any
organization or engage directly or indirectly in any business which, in the
judgment and sole determination of the CEO or another senior officer designated
by the Committee, is or becomes competitive with any business of the Company
and/or its Affiliates (together, for purposes of this Exhibit B, “Company”) with
respect to which the Grantee had significant involvement or responsibility
during his or her Employment (the “Grantee’s Business”), or which organization
or business, or the rendering of services to such organization or business, is
or becomes otherwise prejudicial to or in conflict with the interests of the
Company with respect to the Grantee’s Business. The foregoing covenant shall
apply to any such business or organization that operates in the same geographic
location anywhere in the world in which the Grantee’s Business operates, unless
Grantee’s responsibilities were limited to a defined territory or market. If
Grantee’s responsibilities were limited to a defined territory or market, then
this covenant will apply only to any territory or market for which Grantee was
responsible during the last two years of Grantee’s employment with the Company.
If the Grantee’s Employment with the Company has terminated, the judgment of the
CEO or other designated officer will be based on the Grantee’s position and
responsibilities while employed by the Company, the Grantee’s post-employment
responsibilities and position with the other organization or business, the
extent of past, current and potential competition or conflict between the
Company and the other organization or business, the effect on the Company’s
customers, suppliers, employees and competitors of the Grantee’s assuming the
post-employment position and such other considerations as are deemed relevant
given the applicable facts and circumstances.
b.    During the Restricted Period, the Grantee will not solicit or contact at
any time, directly or through others, for the purpose or with the effect of
competing or interfering with or harming any part of the Company’s business, (a)
any customer or acquisition target under contract with the Company at any time
during the last two years of the Grantee’s Employment with the Company; (b) any
prospective customer or acquisition target that received or requested a
proposal, offer or letter of intent from the Company at any time during the last
two years of the Grantee’s Employment with the Company; (c) any affiliate of any
such customer or prospect; and (d) any of the individual contacts established by
the Company or the Grantee or others at the Company during the period of the
Grantee’s Employment with the Company.
        c.    The foregoing covenants shall apply to the Post-Termination
Restricted Period only if Grantee was not a resident of California on the
Grantee’s Date of Termination and is not a resident of California during the
Post-Termination Restricted Period.
3.    At all times during the Grantee’s Employment and after the Grantee’s Date
of Termination, the Grantee will not disclose to anyone outside the Company, or
use other than in and for the sole benefit of the Company’s business, any
confidential or proprietary information or material relating to the business of
the Company (“Proprietary Information”), acquired or developed by the Grantee
during Employment with the Company. The Grantee understands that the Company’s
Proprietary Information includes, by way of example and not limitation, the
following information that is not generally available to the public nor readily
ascertainable by the public, which has been subject to reasonable procedures of
confidentiality, and has value to the Company’s business and, if disclosed,


Global Time RSU 06012015
DB1/ 83499964.2

--------------------------------------------------------------------------------




likely would have value to the business of the Company’s competitors: (a) the
identity of customers and prospects, their specific requirements, and the names,
addresses and telephone numbers of individual contacts; (b) prices, renewal
dates and other detailed terms of customer and supplier contracts and proposals;
(c) pricing policies, information about costs, profits and sales, methods of
delivering software and services, marketing and sales strategies, and software
and service development strategies; (d) source code, object code,
specifications, user manuals, technical manuals and other documentation for
software products; (e) screen designs, report designs and other designs,
concepts and visual expressions for software products; (f) employment and
payroll records; (g) forecasts, budgets, acquisition models and other non-public
financial information; and (h) expansion plans, business or development plans,
management policies, information about possible acquisitions or divestitures,
potential new products, markets or market extensions, and other business and
acquisition strategies and policies. Proprietary Information does not include
information that is generally available to, or known by, the public without
violation of any applicable trade secret law or breach of a contractual covenant
of confidentiality by Employee or any current or former employee, contractor or
others in such relationships with the Company. Nothing in this Exhibit B
prohibits the Grantee from: (i) making any disclosure of information required by
law; (ii) providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by any federal regulatory or law enforcement
agency or legislative body, any self-regulatory organization, or the Company’s
designated legal compliance officer; or, (iii) filing, testifying, participating
in or otherwise assisting in a proceeding relating to an alleged violation of
any federal, state or municipal law relating to fraud or any rule or regulation
of the Securities and Exchange Commission or any self-regulatory organization.
To the extent permitted by law, upon receipt of any subpoena, court order or
other legal process compelling the disclosure of any such information or
documents, the Grantee agrees to give prompt written notice to the Company so as
to permit the Company to protect their interests in confidentiality to the
fullest extent possible.
4.    The Grantee will promptly communicate to the Company, in writing, all
marketing strategies, product ideas, software designs and concepts, software
enhancement and improvement ideas, and other ideas and inventions (collectively,
“works and ideas”) pertaining to the Company’s business, whether or not
patentable or copyrightable, that are made, written, developed, conceived or
reduced to practice by the Grantee, alone or with others, at any time (during or
after business hours) while the Grantee is employed by the Company or during the
three months after the Grantee’s Date of Termination. The Grantee understands
that all of those works and ideas will be the Company’s exclusive property, and
by accepting the Stock Units the Grantee hereby assigns all the Grantee’s right,
title and interest in those works and ideas to the Company. The Grantee will
sign all documents which the Company deems necessary to confirm its ownership of
those works and ideas, and the Grantee will cooperate fully with the Company to
allow the Company to take full advantage of those works and ideas, including the
securing of patent and/or copyright protection and/or other similar rights in
the United States and in foreign countries. Works and ideas, whether or not
patentable or copyrightable, made, written, developed, conceived or reduced to
practice by the Grantee, alone or with others, not subject to compelled
assignment under this Section 4 are those that meet each of the following
criteria: (a) are or were developed entirely on Grantee’s own time; and (b) are
or were developed without use of any equipment, supplies, facility or
Proprietary Information of the Company; and (c) (i) do not relate, at the time
made, written, developed, conceived or reduced to practice, to the Company’s
business or its actual or demonstrably anticipated research, development or
business plans, or (ii) do not result from any service provided or work
performed by Grantee for the Company.
5.    During the Restricted Period, the Grantee will not solicit or encourage,
directly or indirectly,
a.    any individual who is an employee or independent contractor of the Company
during the Restricted Period (“Service Provider”), and also was an employee or
independent contractor of the Company within the six months before Grantee’s
Date of Termination, to terminate or reduce such employee’ or independent
contractor’s relationship with the Company.


15



--------------------------------------------------------------------------------




b.    by use of any Proprietary Information, any Service Provider to terminate
or reduce his, her or its employment or independent contractor relationship with
the Company.
6.    If any provision of this Exhibit B, or part thereof, is held to be
unenforceable due to being overbroad with respect to time, geography or scope,
then it shall be reformed so as to be enforceable consistent with the Company’s
intent to award Stock Units only to Grantees who are contractually bound to
protect, to the maximum extent permitted by applicable law, the Company’s
Proprietary Information, business goodwill, relationships with customers,
prospective customers, vendors and Service Providers, as well as the Company’s
works and ideas. Only if such unenforceable provision (or part thereof) cannot
be reformed, shall such provision (or part thereof) be severed from this Exhibit
B and such unenforceability will not affect any other provision (or part
thereof) of this Exhibit B or the Agreement of which this Exhibit B is a part.




















































































16

